Exhibit 10.9

STOCK PLEDGE AGREEMENT

        This Stock Pledge Agreement (as the same may be amended, restated,
modified and/or supplemented from time to time, this “Agreement”), dated as of
June 30, 2006, among Laurus Master Fund, Ltd. (the “Pledgee”), TRUEYOU.COM INC.,
a Delaware corporation (the “Company”), and each of the direct and indirect
Subsidiaries of the Company signatory hereto (other than the Pledgee) (the
Company and each such other undersigned party, a “Pledgor” and collectively, the
“Pledgors”).

BACKGROUND

        The Company has entered into a Securities Purchase Agreement, dated as
of June 30, 2006 (as amended, modified, restated or supplemented from time to
time, the “Purchase Agreement”), pursuant to which the Pledgee provides or will
provide certain financial accommodations to the Company and certain subsidiaries
of the Company.

        In order to induce the Pledgee to provide or continue to provide the
financial accommodations described in the Purchase Agreement, each Pledgor has
agreed to pledge and grant a security interest in the collateral described
herein to the Pledgee on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

        1.    Defined Terms.   All capitalized terms used herein which are not
defined shall have the meanings given to them in the Purchase Agreement.

        2.    Pledge and Grant of Security Interest.   To secure the full and
punctual payment and performance of (the following clauses (a) and (b),
collectively, the “Obligations”) (a) the obligations under (i) the Purchase
Agreement, (ii) that certain Secured Term Note dated as of the date hereof
issued by the Company to Pledgee (as amended, modified restated and/or
supplemented from time to time in the manner provided therein, the “Note”),
(iii) that certain Subsidiary Guaranty dated as of the date hereof by and among
the Pledgors (other than the Company) and Pledgee (as amended, modified restated
and/or supplemented from time to time in the manner provided therein, the
“Subsidiary Guaranty”), and (iv) the other Related Agreements referred to (and
as defined in) the Purchase Agreement (the Purchase Agreement, the Note, the
Subsidiary Guaranty and each other Related Agreement, as each may be amended,
modified, restated or supplemented from time to time, collectively, the
“Documents”) and (b) all other obligations and liabilities of each Pledgor to
the Pledgee whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due, and under,
pursuant to or evidenced by any related note, agreement, guaranty, instrument or
otherwise (in each case, irrespective of the genuineness, validity, regularity
or enforceability of such Obligations, or of any instrument evidencing any of
the Obligations or of any collateral therefor or of the existence or extent of
such collateral, and irrespective of the allowability, allowance or disallowance
of any or all of such in any case commenced by or against any Pledgor under
Title 11, United States Code, including, without limitation, obligations of each
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added

--------------------------------------------------------------------------------

to the Obligations but for the commencement of such case), each Pledgor hereby
pledges, assigns, hypothecates, transfers and grants a security interest to
Pledgee in all of the following (the “Collateral”):

                (a)     the shares of stock or other equity interests of each
direct and indirect Subsidiary of the Company, whether now existing or hereafter
acquired or created (each an “Issuer”), including (without limitation) the
Issuers and interests set forth on Schedule A annexed hereto and expressly made
a part hereof (together with any additional shares of stock or other equity
interests in any Issuer acquired by any Pledgor, the “Pledged Stock”), the
certificates representing the Pledged Stock and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Stock;

                (b)     all additional shares of stock or other equity interests
of any Issuer of the Pledged Stock from time to time acquired by any Pledgor in
any manner, including, without limitation, stock dividends or a distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off (which shares shall be deemed to be part of the Collateral), and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and

                (c)     all options and rights, whether as an addition to, in
substitution of or in exchange for any shares of any Pledged Stock and all
dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all such options and rights.

        3.    Delivery of Collateral.   All certificates representing or
evidencing the Pledged Stock shall be delivered to and held by or on behalf of
Pledgee pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to
Pledgee. Each Pledgor hereby authorizes the Issuer upon demand by the Pledgee to
deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the terms hereof. Upon the occurrence and during the
continuance of an Event of Default (as defined below), the Pledgee shall have
the right, during such time in its discretion and without notice to the Pledgor,
to transfer to or to register in the name of the Pledgee or any of its nominees
any or all of the Pledged Stock. In addition, the Pledgee shall have the right
at such time to exchange certificates or instruments representing or evidencing
Pledged Stock for certificates or instruments of smaller or larger
denominations.

        4.    Representations and Warranties of each Pledgor.   Each Pledgor
jointly and severally represents and warrants to the Pledgee (which
representations and warranties shall be deemed to continue to be made as of the
date hereof until all of the Obligations have been paid in full and each
Document and each agreement and instrument entered into in connection therewith
has been irrevocably terminated) that:

-2-

--------------------------------------------------------------------------------

                (a)     the execution, delivery and performance by each Pledgor
of this Agreement and the pledge of the Collateral hereunder do not and will not
result in any violation of any agreement, indenture, instrument, license,
judgment, decree, order, law, statute, ordinance or other governmental rule or
regulation applicable to any Pledgor;

                (b)     this Agreement constitutes the legal, valid, and binding
obligation of each Pledgor enforceable against each Pledgor in accordance with
its terms, except:

(i)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and


(ii)

general principles of equity that restrict the availability of equitable or
legal remedies;


                (c)     all Pledged Stock owned by each Pledgor is set forth on
Schedule A hereto and (ii) each referenced Pledgor is the direct and beneficial
owner of each share of the Pledged Stock;

                (d)     all of the shares of the Pledged Stock have been duly
authorized, validly issued and are fully paid and nonassessable;

                (e)     no consent or approval of any person, corporation,
governmental body, regulatory authority or other entity, is or will be necessary
for (i) the execution, delivery and performance of this Agreement, (ii) except
for compliance with any applicable requirements of the UCC, the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;

                (f)     there are no pending or, to the Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;

                (g)     each Pledgor has the requisite corporate, partnership or
limited liability company (as applicable) power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Agreement;

                (h)     each Pledgor owns each item of the Collateral and,
except for the pledge and security interest granted to Pledgee hereunder, the
Collateral shall be, immediately following the closing of the transactions
contemplated by the Documents, free and clear of any other security interest,
mortgage, pledge, claim, lien, charge, hypothecation, assignment, offset or
encumbrance whatsoever (collectively, “Liens”) other than a Permitted
Encumbrance (as defined in the Purchase Agreement);

                (i)     there are no restrictions on transfer of the Pledged
Stock contained in the certificate of incorporation or by-laws (or equivalent
organizational documents) of the Issuer or

-3-

--------------------------------------------------------------------------------

otherwise which have not otherwise been enforceably and legally waived by the
necessary parties, other than the provisions of applicable securities laws and
the UCC that cannot be currently waived;

                (j)     none of the Pledged Stock has been issued or transferred
in violation of the securities registration, securities disclosure or similar
laws of any jurisdiction to which such issuance or transfer may be subject;

                (k)     the pledge and assignment of the Collateral and the
grant of a security interest under this Agreement vest in the Pledgee all rights
of each Pledgor in the Collateral as contemplated by this Agreement; and

                (l)     the Pledged Stock constitutes one hundred percent (100%)
of the issued and outstanding shares of capital stock of each Issuer.

        5.    Covenants.   Each Pledgor jointly and severally covenants that,
until the Obligations shall be indefeasibly satisfied in full and each Document
and each agreement and instrument entered into in connection therewith is
irrevocably terminated:

                (a)     No Pledgor will sell, assign, transfer, convey, or
otherwise dispose of its rights in or to the Collateral or any interest therein;
nor will any Pledgor create, incur or permit to exist any Lien whatsoever with
respect to any of the Collateral or the proceeds thereof other than that created
or permitted pursuant to any Document or any Permitted Encumbrance.

                (b)     Each Pledgor will, at its expense, defend Pledgee’s
right, title and security interest in and to the Collateral against the claims
of any other party.

                (c)     Each Pledgor shall at any time, and from time to time,
upon the written request of Pledgee, execute and deliver such further documents
and do such further acts and things as Pledgee may reasonably request in order
to effectuate the purposes of this Agreement, including, but without limitation,
delivering to Pledgee, upon the occurrence of an Event of Default, irrevocable
proxies in respect of the Collateral in form satisfactory to Pledgee. Until
receipt thereof, upon an Event of Default that has occurred and is continuing
beyond any applicable grace period, this Agreement shall constitute Pledgor’s
proxy to Pledgee or its nominee to vote all shares of Collateral then registered
in each Pledgor’s name.

                (d)     No Pledgor will consent to or approve the issuance of
(i) any additional shares of any class of capital stock or other equity
interests of the Issuer; or (ii) any securities convertible either voluntarily
by the holder thereof or automatically upon the occurrence or nonoccurrence of
any event or condition into, or any securities exchangeable for, any such
shares, unless, in either case, such shares are pledged as Collateral pursuant
to this Agreement.

                (e)     Each Pledgor agrees to execute and deliver to each
Issuer that is a limited liability company or a limited partnership a control
acknowledgment (“Control Acknowledgement”) substantially in the form of Exhibit
A hereto. Each Pledgor shall cause

-4-

--------------------------------------------------------------------------------

each such Issuer to acknowledge in writing its receipt and acceptance thereof.
Such Control Acknowledgement shall instruct such Issuer to follow instructions
from Pledgee without any Pledgor’s consultation or consent upon the occurrence
of and during the continuance of an Event of Default.

        6.    Voting Rights and Dividends.   In addition to the Pledgee’s rights
and remedies set forth in Section 8 hereof, in case an Event of Default shall
have occurred and be continuing, beyond any applicable cure period, the Pledgee
shall: (i) be entitled to vote the Collateral; (ii) be entitled to give
consents, waivers and ratifications in respect of the Collateral (each Pledgor
hereby irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of each Pledgor for such purposes);
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral. No Pledgor shall be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
the Pledgee, such action would have a material adverse effect on the value of
the Collateral or any part thereof; and, provided, further, that each Pledgor
shall give at least five (5) days’ written notice of the manner in which such
Pledgor intends to exercise, or the reasons for refraining from exercising, any
voting rights or other powers other than with respect to any election of
directors, and voting or approvals with respect to any incidental matters.
Following the occurrence of an Event of Default, all dividends and all other
distributions in respect of any of the Collateral, shall be delivered to the
Pledgee to hold as Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Pledgee, be segregated from the other property
or funds of any other Pledgor, and be forthwith delivered to the Pledgee as
Collateral in the same form as so received (with any necessary endorsement).

        7.    Event of Default.   An “Event of Default” under this Agreement
shall occur upon the happening of any of the following events:

                (a)     An “Event of Default” under (and as defined in) any
Document or any agreement or note related to any Document shall be continuing
beyond any applicable cure period;

                (b)     Any representation or warranty of any Pledgor made
herein shall be or have been false or misleading in any material respect as of
the date made or deemed made;

                (c)     Any portion of the Collateral is subjected to a levy of
execution, attachment, distraint or other judicial process for any amount in
excess of $500,000 or any portion of the Collateral is the subject of a claim
(other than by the Pledgee) of a Lien or other right or interest in or to the
Collateral in excess of $500,000 (other than Permitted Encumbrances) and such
levy or claim shall not be cured, disputed or stayed within a period of fifteen
(15) business days after the occurrence thereof; or

                (d)     Any Pledgor shall (i) apply for, consent to, or suffer
to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or other fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy

-5-

--------------------------------------------------------------------------------

laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt or
insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, without challenge within
ten (10) business days of receipt of the notice of the filing thereof, or fail
to have dismissed or effectively stayed to the satisfaction of the Pledgee,
within sixty (60) days, any petition filed against it in any involuntary case
under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing.

        8.    Remedies.   In case an Event of Default shall have occurred and is
continuing, the Pledgee may:

                (a)     Transfer any or all of the Collateral into its name, or
into the name of its nominee or nominees;

                (b)     Exercise all corporate rights with respect to the
Collateral, including, without limitation, all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any shares
of the Collateral as if it were the absolute owner thereof, including, but
without limitation, the right to exchange, at its discretion, any or all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the Issuer thereof, or upon the exercise by the Issuer of
any right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it; and

                (c)     Subject to any requirement of applicable law, sell,
assign and deliver the whole or, from time to time, any part of the Collateral
at the time held by the Pledgee, at any private sale or at public auction, with
or without demand, advertisement or notice of the time or place of sale or
adjournment thereof or otherwise (all of which are hereby waived, except such
notice as is required by applicable law and cannot be waived), for cash or
credit or for other property for immediate or future delivery, and for such
price or prices and on such terms as the Pledgee in its sole discretion may
determine, or as may be required by applicable law.

                 (d)     Each Pledgor hereby waives and releases any and all
right or equity of redemption, whether before or after sale hereunder. At any
such sale, unless prohibited by applicable law, the Pledgee may bid for and
purchase the whole or any part of the Collateral so sold free from any such
right or equity of redemption. All moneys received by the Pledgee hereunder,
whether upon sale of the Collateral or any part thereof or otherwise, shall be
held by the Pledgee and applied by it as provided in Section 10 hereof. No
failure or delay on the part of the Pledgee in exercising any rights hereunder
shall operate as a waiver of any such rights nor shall any single or partial
exercise of any such rights preclude any other or future exercise thereof or the
exercise of any other rights hereunder. The Pledgee shall have no duty as to the
collection or protection of the Collateral or any income thereon nor any duty as
to preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof. The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Obligations. In addition

-6-

--------------------------------------------------------------------------------

to the foregoing, Pledgee shall have all of the rights, remedies and privileges
of a secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.

        9.    Private Sale.   Each Pledgor recognizes that the Pledgee may be
unable to effect (or to do so only after delay which would adversely affect the
value that might be realized from the Collateral) a public sale of all or part
of the Collateral by reason of certain prohibitions contained in the Securities
Act, and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner. Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.

        10.    Proceeds of Sale.   The proceeds of any collection, recovery,
receipt, appropriation, realization or sale of the Collateral shall be applied
by the Pledgee as follows:

                (a)     First, to the payment of all costs, reasonable expenses
and charges of the Pledgee and to the reimbursement of the Pledgee for the prior
payment of such costs, reasonable expenses and charges incurred in connection
with the care and safekeeping of the Collateral (including, without limitation,
the reasonable expenses of any sale or any other disposition of any of the
Collateral), attorneys’ fees and reasonable expenses, court costs, any other
fees or expenses incurred or expenditures or advances made by Pledgee in the
protection, enforcement or exercise of its rights, powers or remedies hereunder;

                (b)     Second, to the payment of the Obligations, in whole or
in part, in such order as the Pledgee may elect, whether or not such Obligations
is then due;

                (c)     Third, to such persons, firms, corporations or other
entities as required by applicable law including, without limitation, Section
9-615(a)(3) of the UCC; and

                (d)     Fourth, to the extent of any surplus to the Pledgors or
as a court of competent jurisdiction may direct.

                In the event that the proceeds of any collection, recovery,
receipt, appropriation, realization or sale are insufficient to satisfy the
Obligations, each Pledgor shall be jointly and severally liable for the
deficiency plus the costs and fees of any attorneys employed by Pledgee to
collect such deficiency.

        11.    Waiver of Marshaling.   Each Pledgor hereby waives any right to
compel any marshaling of any of the Collateral.

        12.    No Waiver.   Any and all of the Pledgee’s rights with respect to
the Liens granted under this Agreement shall continue unimpaired, and Pledgor
shall be and remain obligated in

-7-

--------------------------------------------------------------------------------

accordance with the terms hereof, notwithstanding (a) the bankruptcy, insolvency
or reorganization of any Pledgor, (b) the release or substitution of any item of
the Collateral at any time, or of any rights or interests therein, or (c) any
delay, extension of time, renewal, compromise or other indulgence granted by the
Pledgee in reference to any of the Obligations. Each Pledgor hereby waives all
notice of any such delay, extension, release, substitution, renewal, compromise
or other indulgence, and hereby consents to be bound hereby as fully and
effectively as if such Pledgor had expressly agreed thereto in advance. No delay
or extension of time by the Pledgee in exercising any power of sale, option or
other right or remedy hereunder, and no failure by the Pledgee to give notice or
make demand, shall constitute a waiver thereof, or limit, impair or prejudice
the Pledgee’s right to take any action against any Pledgor or to exercise any
other power of sale, option or any other right or remedy.

        13.    Expenses.   The Collateral shall secure, and each Pledgor shall
pay to Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Obligations.

        14.    The Pledgee Appointed Attorney-In-Fact and Performance by the
Pledgee.   Upon the occurrence and during the continuance of an Event of
Default, each Pledgor hereby irrevocably constitutes and appoints the Pledgee as
such Pledgor’s true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and to do in
such Pledgor’s name, place and stead, all such acts, things and deeds for and on
behalf of and in the name of such Pledgor, which such Pledgor could or might do
or which the Pledgee may deem necessary, desirable or convenient to accomplish
the purposes of this Agreement, including, without limitation, to execute such
instruments of assignment or transfer or orders and to register, convey or
otherwise transfer title to the Collateral into the Pledgee’s name. Each Pledgor
hereby ratifies and confirms all that said attorney-in-fact may so do and hereby
declares this power of attorney to be coupled with an interest and irrevocable.
If any Pledgor fails to perform any agreement herein contained, the Pledgee may
itself perform or cause performance thereof, and any costs and expenses of the
Pledgee incurred in connection therewith shall be paid by the Pledgors as
provided in Section 10 hereof.

        15.    Waivers.   THE PARTIES HERETO DESIRES THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LAURUS, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

-8-

--------------------------------------------------------------------------------

        16.     Recapture.   Notwithstanding anything to the contrary in this
Agreement, if the Pledgee receives any payment or payments on account of the
Obligations, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee, each Pledgor’s obligations to the Pledgee shall be reinstated and this
Agreement shall remain in full force and effect (or be reinstated) until payment
shall have been made to Pledgee, which payment shall be due on demand.

        17.    Captions.   All captions in this Agreement are included herein
for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.

        18.    Miscellaneous.

                (a)     This Agreement may not be supplemented, modified,
amended, restated, waived, extended, discharged or terminated orally. This
Agreement may only be (i) supplemented, modified, amended or restated in a
writing signed by the Pledgors and the Pledgee and (ii) waived, extended,
discharged or terminated in a writing signed by the Pledgee.

                (b)     No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

                (c)     In the event that any provision of this Agreement or the
application thereof to any Pledgor or any circumstance in any jurisdiction
governing this Agreement shall, to any extent, be finally determined to be
invalid or unenforceable under any applicable statute, regulation, or rule of
law, such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute,
regulation or rule of law, and the remainder of this Agreement and the
application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.

                (d)     This Agreement shall be binding upon each Pledgor, and
each Pledgor’s successors and assigns, and shall inure to the benefit of the
Pledgee and its successors and assigns.

                (e)     Any notice or other communication required or permitted
pursuant to this Agreement shall be given in accordance with the Purchase
Agreement; and if to any Pledgor at the address for the Company as provided
therein.

-9-

--------------------------------------------------------------------------------

                (f)      THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
TO THE RELATED AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF (A) THE STATE IN WHICH THE APPLICABLE
COMPANY OR SUBSIDIARY IS ORGANIZED IN THE CASE OF TYPES OF COLLATERAL IN WHICH
SECURITY INTERESTS CAN BE PERFECTED BY THE FILING OF UCC FINANCING STATEMENTS IN
THAT STATE OR (B) IN ALL OTHER CASES THE STATE IN WHICH THE APPLICABLE ASSET OR
PROPERTY IS LOCATED OR DEEMED LOCATED.

                (g)     EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE
OR FEDERAL COURTS H LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
ANY PLEDGOR, ON THE ONE HAND, AND THE PLEDGEE, ON THE OTHER HAND, PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, PROVIDED, THAT EACH
PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHERPROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PLEDGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PLEDGEE. EACH PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH PLEDGOR
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY FEDERAL EXPRESS OR REGISTERED OR
CERTIFIED MAIL DELIVERED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE
PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON SUCH
PLEDGOR’S ACTUAL RECEIPT THEREOF OR FOUR (4) BUSINESS DAYS AFTER DEPOSIT IN THE
U.S. MAILS FOR DELIVERY BY SUCH MAIL AND PROPER POSTAGE PREPAID.

-10-

--------------------------------------------------------------------------------

                (h)     It is understood and agreed that any person or entity
that desires to become a Pledgor hereunder, or is required to execute a
counterpart of this Agreement after the date hereof pursuant to the requirements
of any Document, shall become a Pledgor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to the Pledgee, (y) delivering
supplements to such exhibits and annexes to such Documents as the Pledgee shall
reasonably request and/or set forth in such joinder agreement and (z) taking all
actions as specified in this Agreement as would have been taken by such Pledgor
had it been an original party to this Agreement, in each case with all documents
required above to be delivered to the Pledgee and with all documents and actions
required above to be taken to the reasonable satisfaction of the Pledgee.

                (i)     This Agreement may be executed in one or more
counterparts of the entire document or of the signature pages hereto, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.

        19.    Provisions of the Purchase Agreement.   This Agreement is the
Stock Pledge Agreement referred to in the Purchase Agreement and other
Documents.

        20.     Entire Agreement.   This Agreement and the Master Security
Agreement and the exhibits and schedules hereto and thereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof, and supersede and completely replace any and all
(and no party shall be liable or bound to any other in any manner by any) prior
or other representations, warranties, covenants, promises, assurances or other
agreements or understandings (whether written, oral, express, implied or
otherwise) with regard to the subjects hereof and thereof except as specifically
set forth herein and therein.

[Remainder of Page Intentionally Left Blank]

-11-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the day and year first written above.

TRUEYOU.COM INC.


By:________________________________
Name:
Title


KLINGER ADVANCED AESTETICS, INC.


By:________________________________
Name:
Title


ADVANCED AESTETICS SUB, INC.


By:________________________________
Name:
Title


ADVANCED AESTETICS, LLC


By:________________________________
Name:
Title


ANUSHKA PBG, LLC


By:________________________________
Name:
Title


ANUSHKA BOCA, LLC


By:________________________________
Name:
Title:




-12-

--------------------------------------------------------------------------------

WILD HARE, LLC


By:________________________________
Name:
Title


LAURUS MASTER FUND, LTD.


By:________________________________
Name:
Title




-13-

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONTROL ACKNOWLEDGMENT

ISSUER MEMBERSHIP INTEREST OWNERS:

[Issuer] [Pledgor]
________________________

        Reference is hereby made to that certain Stock Pledge Agreement, dated
as of June __, 2006 (as the same may be amended, restated, modified and/or
supplemented from time to time, the “Pledge Agreement”), between the
above-referenced members (“Pledgors”) of ____________, a ___________ [limited
liability company][limited partnership], (a “[Issuer]”) and Laurus Master Fund,
Ltd., a Cayman Islands company (“Laurus”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Pledge
Agreement.

    [Issuer]        is hereby instructed by Pledgors that all of Pledgors’
right, title and interest in and to all of Pledgors’ rights in connection with
any [membership][partnership] interests in [Issuer] now and hereafter owned by
Pledgors are subject to a pledge and security interest in favor of Laurus.
Pledgors hereby instructs [Issuer] to act upon any instruction delivered to it
by the Laurus with respect to the Collateral without seeking further instruction
from Pledgors, and, by its execution hereof, [Issuer] agrees to do so.

        [Issuer], by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly to note on its books the security interest granted under such Pledge
Agreement. [Issuer] also waives any rights or requirements at any time hereafter
to receive a copy of such Pledge Agreement in connection with the registration
of any Collateral in the name of the Laurus or its nominee or the exercise of
voting rights by the Laurus or its nominee.

[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgors have caused this Control Acknowledgment to be duly
signed and delivered by its officer duly authorized as of this _____ day of June
2006.

PLEDGOR.


By:_______________________________
Name:_____________________________
Title:____________________________


Acknowledged and accepted this
______ day of June 2006.

[ISSUER]

By:_______________________________
Name:_____________________________
Title:____________________________



--------------------------------------------------------------------------------

SCHEDULE A to the Stock Pledge Agreement

Pledged Stock

--------------------------------------------------------------------------------

     Pledgor  Issuer  Class of
Stock  Number  Stock
Certificate
Par Value  Number of
Shares  % of
outstanding
Shares 

--------------------------------------------------------------------------------

 [Insert Pledgors  and Pledged Stock] 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------
